Case: 18-10165      Document: 00514822680         Page: 1    Date Filed: 02/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-10165                          February 5, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL GONZALES, also known as Manuel Carlos Gonzalez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-157-2


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Manuel Gonzales pleaded guilty to conspiracy to possess with intent to
distribute a controlled substance in violation of 21 U.S.C. §§ 846, 841(a)(1),
(b)(1)(B). The district court sentenced him to 420 months of imprisonment
followed by five years of supervised release. Gonzales argues on appeal that
the district court erred in applying certain enhancements to his sentence and
in calculating the drug quantity attributable to him for sentencing purposes.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10165     Document: 00514822680     Page: 2   Date Filed: 02/05/2019


                                  No. 18-10165

      Gonzales argues that the district court erred when it enhanced his
sentence under U.S.S.G. § 2D1.1(b)(12) for maintaining a drug premises. “A
district court’s application of § 2D1.1(b)(12) is a factual finding reviewed for
clear error.” United States v. Guzman-Reyes, 853 F.3d 260, 263 (5th Cir. 2017)
(citation omitted).
      The presentence report (PSR) and supporting evidence in this case show
that Gonzales used the home of Annette Ward, where he also resided, to
distribute methamphetamine on multiple occasions over a one-year period, and
that in exchange for his use of the house, Annette received “personal use
amounts of methamphetamine.”         This court has upheld the application of
§ 2D1.1(b)(12) under analogous circumstances.        See United States v. Rico,
864 F.3d 381, 386 (5th Cir.), cert. denied, 138 S. Ct. 487 (2017). Because the
district court’s finding that Gonzales maintained a drug premises was
“plausible in light of the record as a whole,” no clear error occurred in applying
§ 2D1.1(b)(12). See Guzman-Reyes, 853 F.3d at 263.
      Gonzales also challenges the three-level increase to his offense level
under U.S.S.G. § 3B1.1(b) based on the district court’s determination that he
was “a manager or supervisor” of a criminal activity that involved five or more
participants or was otherwise extensive.         The court’s determination of
Gonzales’s status as a manager or supervisor under § 3B1.1(b) is a factual
finding that this court reviews for clear error.     United States v. Cabrera,
288 F.3d 163, 173 (5th Cir. 2002).
      Annette stated in her proffer interview that Gonzales and her daughter,
Jessica Ward, supplied her with methamphetamine that she distributed on
multiple occasions. Additionally, she admitted that she picked up wired drug
proceeds on behalf of Gonzales and Jessica on at least two occasions. She also
distributed methamphetamine that she obtained from Gonzales and Jessica.



                                        2
    Case: 18-10165     Document: 00514822680      Page: 3   Date Filed: 02/05/2019


                                   No. 18-10165

Finally, Annette stated in her factual resume that she allowed Gonzales and
others to conduct methamphetamine transactions from her residence.
      Annette’s proffer statement and factual resume support the inference
that she was acting under the direction of Gonzales, and “[w]hen the evidence
demonstrates that a defendant directed another in his drug trafficking
activities,” a managerial or supervisory role enhancement under § 3B1.1 is
appropriate. See United States v. Turner, 319 F.3d 716, 725 (5th Cir. 2003).
      Finally, Gonzales contends that the district court erred in holding him
accountable for 6.3 kilograms of methamphetamine. He claims that the drug
quantity attributed to him in the PSR is not reliable because it is based on the
testimony of his coconspirator, Leslie Payne. “The district court’s calculation
of the quantity of drugs involved in an offense is a factual determination” that
is entitled to “considerable deference” and will only be reversed for clear error.
United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005) (citations
omitted).
      Gonzales has failed to provide any plausible reason for the district court
to doubt the accuracy of the information in the PSR, and he has not offered any
controverting evidence that would call the PSR’s accuracy into question.
See United States v. Nava, 624 F.3d 226, 231 (5th Cir. 2010). As such, he has
not demonstrated that the district court erred, let alone clearly erred, in
sentencing him based on a drug quantity greater than five kilograms.
See Betancourt, 422 F.3d at 246.
      The judgment of the district court is AFFIRMED.




                                        3